      Case 3:16-cv-02382-JPW Document 149 Filed 05/15/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
STEPHANIE HIGGINS, MEGHAN               :    Civil No. 3:16-CV-02382
TANEYHILL, SHIELA LEVESQUE,             :
MARGARET MAGEE, SHERRI                  :
KRAMER, SHELLY NEAL, and                :
YVETTE MARSHALL, for themselves         :
and all others similarly situated,      :
                                        :
           Plaintiffs,                  :
                                        :
           v.                           :
                                        :
BAYADA HOME HEALTH CARE,                :
INC.,                                   :
                                        :
           Defendant.                   :    Judge Jennifer P. Wilson
                                   ORDER
     AND NOW, on this 15th day of May, 2020, in accordance with the

accompanying memorandum of law, IT IS ORDERED AS FOLLOWS:

     1) Defendant’s motion to stay discovery and for leave to file a motion for

        summary judgment, Doc. 137, is GRANTED IN PART AND DENIED

        IN PART. Specifically, Defendant’s request to file a motion for

        summary judgment is GRANTED, but the request to stay discovery is

        DENIED.

     2) Defendant’s motion for a protective order, Doc. 141, is DENIED.

     3) Defendant is permitted to file an early motion for summary judgment by

        no later than September 25, 2020.



                                       1
 Case 3:16-cv-02382-JPW Document 149 Filed 05/15/20 Page 2 of 2




4) Defendant shall cooperate with Plaintiffs to produce the following

   evidence as detailed in Plaintiffs’ brief in opposition to the motion to stay

   discovery, Doc. 145, p. 5:

      a. Supplementation of Bayada’s document production with regard to

         how the compensation policies and practices challenged in this

         litigation are conveyed and/or applied in the six states with class

         claims.

      b. Updated data on the number of potential class members in each

         putative state-law class asserted.

      c. Production of employment documents for the six newly-added

         named Plaintiffs.

5) Plaintiffs are permitted to proceed with the six fact depositions

   previously noticed; but Plaintiffs must seek leave of the court to take any

   additional depositions prior to the early summary judgment motion

   deadline by showing good cause, unless the parties can otherwise agree.

6) The limited discovery detailed in paragraphs 4 and 5 of this order shall be

   completed by August 28, 2020.



                                 s/Jennifer P. Wilson
                                 JENNIFER P. WILSON
                                 United States District Court Judge
                                 Middle District of Pennsylvania

                                    2
